Case 1:18-cv-09352-SN Document 100 Filed 10/26/20 Page 1 of 6

Foster ia aii —

20" Floor Fax: 219.334.1978

Garvey Oe tas mates

Direct Phone: 212.965.4526
alan.heller@foster.com

October 26, 2020
Via ECF
Magistrate Judge Sarah Netburn
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

Re: Blockchain Technologies Corporation v. RVH, Inc. (Case No. 1:18-cv-09352(AJN))
Dear Magistrate Judge Netburn:

We are counsel to defendants/third party plaintiffs RWH, Inc. and Robert Herskowitz
(“Defendants”). Your Honor is fully familiar with the struggle we have endured to obtain meaningful
document discovery from the Plaintiff and Counterclaim Defendants’ (collectively, the “Plaintiff”). The
purpose of this letter is to request that Your Honor strike the Plaintiff's Answer and Reply to
Defendants’ counterclaims on the grounds that Plaintiff has perpetrated a fraud on the Defendants and
this Court by, among other things, lying about their relationship with the Synapse Foundation d/b/a
zap.org (for which virtually no discovery has been provided) and their outright theft of corporate assets
and opportunities which was revealed for the first time in Plaintiff's latest production (19 months after
requests had been served for such discovery). It is no wonder why the Plaintiff resisted turning over
these damning documents.

Even more infuriating is our independent discovery last week that the Synapse Foundation, in
the name of Zap and in conjunction with Spanos and The Bitcoin Center, are actively operating a
Bitcoin Center in New York City on 83" Street. Attached hereto as Exhibit W are pictures that were
taken on Tuesday showing the front window of the 83" Street store front location and fixtures therein
including, but not limited to, ATM machines that are, used to be or should be assets of BTC. The
problem with this is as follows: (i) Neither the Plaintiffs nor their counsel ever disclosed this
information to the Defendants (or produce a lease or license agreement or other documents relating
thereto) despite demands for such and this information would have still been hidden from us but for the
fortuitous fact that an individual with knowledge of this issues in this case walked by the location; and
(ii) Spanos, Synapse and their counsel all represented to this Court in their motion dismiss on
jurisdictional grounds that Synapse (d/b/a zap) is an Isle of Man entity with a “dearth of New York
connections.” Enough is enough!

FG:1 1305878.1

SEATTLE PORTLAN WASHINGTON. D NEW TORK SPOKANE
Case 1:18-cv-09352-SN Document 100 Filed 10/26/20 Page 2 of 6

Magistrate Judge Sarah Netburn
United States District Court
October 26, 2020

Page 2

Accordingly, in addition to the dismissal of Plaintiff's complain and Reply to Defendants’
Counterclaims, BTC, Spanos and Synapse should be sanctioned and that Defendants be awarded the
attorneys’ fees they were forced to incur in their chase for the documents and information they were
entitled to from the outset of discovery.

There are additional reasons for this relief. In response to Your Honor’s Order of September 9,
2020, we received approximately 8,500 additional pages of documents and an alleged privilege log —
meaning that Plaintiff (and, in particular, Spanos) had access to these documents the entire time but
forced our clients to waste thousands of dollars to compel their production.' Although an inordinate
amount of the production included multiple copies of the same documents (counsel clearly did not
dedupe the production before serving it on Defendants’ counsel) and hundreds of pages of recycled
production from documents previously delivered by the Defendants to Plaintiff's counsel from responses
Defendants’ counsel received via subpoenas served on Plaintiff's banks and accountants,” we finally
received, for the first time, relevant emails and company documents.* What these documents reveal is
astonishing.

Ly The Theft of Plaintiff's Patents and Patent Applications. It is now apparent why the
Plaintiff entity (“BTC”) and Mr. Spanos resisted producing any documents regarding BTC’s Patents.
On August 3, 2018, a few months prior to Plaintiffs commencement of this Action, and after the
Defendants had served a notice of their intention to sell the Patents in a public auction which was

 

' Other than as set forth herein, there are still numerous categories of documents that are missing.

2 Plaintiff did not add any financial documents to the regurgitated production of their accountant’s documents and the
subpoenaed bank records. We have still not received any BTC K-1s for 2015, 2016, 2017 and 2018, we have still not
received any financial records backing up the revenues from 2017 and 2018, we have still not received backup for the
expenditures from those years, we have not received any information regarding the payments the bank records indicate Mr.
Spanos made to himself, we did not receive any records regarding well over $100,000 delivered by third parties to BTC
before BTC divested itself of its assets in September, 2018 (see below), and we did not receive copies of checks written on
the BTC accounts or evidence of the monies coming in to the accounts (i.¢e., whether they were investments or revenues).
Moreover, although Mr. Spanos testified about work BTC performed for the Synapse Foundation (and a document was
produced with an invoice for that work), no evidence was produced regarding the payment of the invoice or the source of
such payments. All Plaintiff did vis-a-vis the production of additional bank and financial records was to copy the same
papers we provided them from the subpoena responses.

4 Also missing from the produced documents are any zap business and transactional documents (see below) and the
Company Disclosure Schedule that should have been annexed to the previously produced Agreement and Plan of Merger
dated May 19, 2015 between Plaintiff and a public company named Global Arena Holding, Inc. This should have been
retrieved by Plaintiff; it is not our job to subpoena their counsel or GAHI to get it. That Schedule has, among other things,
admissions regarding (i) the shareholders of BTC; (ii) the outstanding notes and obligations that are convertible into shares of
BTC’s common stock; (iii) BTC’s material contracts; (iv) BTC’s intellectual property; (v) audited financial statements; (vi)
BTC’s liabilities, and much, much more. Put another way, the most important document from the GAHI merger document

a document that acknowledges the debt to RVH, acknowledges Herskowitz’s ownership interests in BTC (which BTC now
says is equal to 0) and acknowledges RVH’s option to purchase more shares in BTC -- has been withheld. That this
document has still been left out of this document production is inexcusable.
Case 1:18-cv-09352-SN Document 100 Filed 10/26/20 Page 3 of 6

Magistrate Judge Sarah Netburn
United States District Court
October 26, 2020

Page 3

postponed on the eve of the public sale because Spanos agreed to pay off the debt in its entirety within
an agreed upon time period (but ultimately reneged on that deal), Plaintiff assigned its patents to a
new entity named Blocktech, LLC — an entity owned 60% by Mr. Spanos, 20% by his alleged in-house
attorney Eric Dixon and 20% by Asterios Geros for a bogus purchase price of $100,000 payable in
$10,000 semi-annual installments over a period of 4 '% years. See Exhibits A_and B hereto. Thus,
despite the fact that RVH owned 20% of BTC and had a recorded UCC-1 showing a security interest in
those assets (see Exhibit C hereto), Mr. Spanos and his cohorts believed they could unilaterally strip
BTC of two of its most valuable assets. Upon information and belief, they have also stripped the
company of all of its other assets that had been previously assigned to BTC in November, 2016 (See
Exhibit D hereto)’ and company cash in the tens of thousands of dollars, if not more, as evidenced by
wires from BTC to Nick Spanos after this action was commenced (see Exhibit V hereto showing wires
from BTC to Nick Spanos in the aggregate amount of $25,200 during a nine day period between January
23, 2019 and January 31, 2019). Without even addressing any of the additional issues in this letter,
it is respectfully requested that this Court Order that the stripped assets including, but not limited
to, the Patents stolen on August 3, 2018, be immediately returned to BI'C. In the alternative, leave
should be granted to the Defendants to make a motion for that relief.

What makes this theft even more outrageous is that it would have never been discovered had we
not come back to Your Honor time and time again, at significant expense and angst to the Defendants,
with complaints about the lack of production of documents in response to our document demands.

ni The Synapse Foundation/Zap.org Lie. Throughout our battle to obtain meaningful
discovery of The Synapse Foundation d/b/a zap.org, Mr. Spanos and his prior counsel argued that Mr.
Spanos and BTC no longer had anything to do with zap.org and had no access to their business, financial
and transactional documents — even though counsel actually represented The Synapse Foundation in this
action. They also testified during depositions and represented in open court that others, whose names
Mr. Spanos somehow could not recall, ran this “Isle of Man” entity. Based on the document we have
now just received, this is an outright lie and a fraud on this Court. Not only has Mr. Spanos been
intricately involved in The Synapse Foundation d/b/a zap.org through his new entity Blocktech, LLC,
the recently produced documents reveal that he has a whole team of current and former BTC/Bitcoin
Center colleagues who have participated in and currently participate with him in this venture including,
but not limited to, his in-house counsel Eric Dixon (see Exhibit E where Mr. Dixon signs an email as

 

* That they only put a $100,000 value on these Patents is an outrage; and if that was somehow the true value at that time,
Defendants, who have a security interest in these assets, would have surely considered a credit to BTC for that $100,000
amount and a 3% royalty fee to BTC in exchange for full ownership of those Patents, But this was never proposed to
Defendants because BTC, Spanos, Dixon and Geros hoped that their dilatory discovery tactics would wear the Defendants
out so that their theft would go undetected.

* Our limited financial discovery in this case has shown that Mr. Spanos pays no attention to the fact that he, as the fiduciary
running a company into which hundreds of thousands of dollars have been invested by third parties, cannot take company
assets for himself. While we have not been given access to the full picture, bank statements reveal that tens of thousands of
dollars were wired to Mr. Spanos from the BTC account at and around the same time the company was being stripped of its
assets, See Exhibit V hereto.
Case 1:18-cv-09352-SN Document 100 Filed 10/26/20 Page 4 of 6

Magistrate Judge Sarah Netburn
United States District Court
October 26, 2020

Page 4

“Part owner and legal advisor Blocktech LLC, Blockchain Technologies Corporation and Zap.org).
Buttressing Spanos’ lies are the following recently produced emails:

e Exhibit F. Identifying a meeting being called by Kelvyn Hernandez of Blocktech with a
subject line that indicated that it was an “invitation: Zap General Meeting @ Tue Feb 5,
2019” (emphasis supplied). Invited to that meeting were 10 individuals affiliated with
“Blocktech, LLC” — the entity that had recently stolen the BTC patents — including, but
not limited to, Nick Spanos. Also included in this invite were Hamdan Azhar, an
individual whose email signature indicates he is the “Director of Growth & Partnerships,
Blocktech, Lead Data Scientist, Zap.org and Founding Member of, Bitcoin Center NYC”
(see Exhibit G), and Peter Mikkelsen, an individual whose signature line indicates that
he is the “Director of Business Development & Partner Blockchain Technologies Corp.”
— the Plaintiff in this action (see Exhibit H).

e Exhibit I. Identifying another meeting called by Mr. Hernandez with a subject line that
indicated that it was an “Invitation: ZAP, Real Estate, Legal Structure @ Tue Dec 18,
2018” and whose invitees included BTC’s in-house counsel Eric Dixon and Nick Spanos.

e Attached to the Mikkelsen Exhibit H email and in another email from him (Exhibit J

hereto), were contracts for both Blocktech and Synapse. Spanos was the signatory to
the Synapse agreement annexed as Exhibit J hereto.

But this proof notwithstanding, Plaintiff and Mr. Spanos still feign a lack of access as an excuse
for Plaintiff's continued inexplicable failure to produce Synapse/zap.org organizational, ownership,
contractual and transactional documents. This is a sham. Other recently produced emails clearly show
that the “Blocktech, LLC” cohorts, including Mr. Spanos, run Synapse and zap.org. See Exhibits Kk, L,
M, N, O (where Spanos is asked for zap’s “private key”), Exhibit P, Exhibit Q (which Spanos admits
he has “a project called zap.com”), Exhibit R (which attaches a combined NDA for Blochtech and
Zynapse), and Exhibit S (which attaches and delivers to Spanos and Dixon business models for zap).
Put another way, Plaintiff, Mr. Spanos and Mr. Dixon hid the fact that they are zap.org and actually
swore otherwise! But for the fact that we did not give up and continued to chase for the production of
emails we never would have known the truth.

Now we are seeing for the first time on the eve of a discovery deadline (and 19 months after
discovery demands were served in this action) that there are a dozens of BTC, Bitcoin Center and
Blocktech individuals intricately involved in Synapse and zap. But we have not received any zap
formation, ownership or venture document or documents relating to the zap Initial Coin Offering (of,
upon information and belief, approximately 100,000,000 coins that, at various times had a value of up to
$.25 per coin) from which Mr. Spanos admits he received 5,000,000 coins.®° Nor have we received any

 

® No documents were produced showing how and why Spanos received 5,000,000 zap coins, no documents were produced
showing contracts for this consideration, no documents were produced showing who else from the Blocktech group received
coins, and there is no documentation regarding the value of the coins when they were received (i.c., $.25 per coin is
Case 1:18-cv-09352-SN Document 100 Filed 10/26/20 Page 5 of 6

Magistrate Judge Sarah Netburn
United States District Court
October 26, 2020

Page 5

documents regarding its New York store front operations and any operations in other U.S. cities. These
are all documents that should have been produced and the failure to do so must not be countenanced by
this Court.

3. Other Business Opportunities. The recently produced documents also reveal for the
first time that Mr. Spanos and his cohorts have stolen other BTC business opportunities including, but
not limited to, an opportunity named “Cryptos.com” (Exhibit T hereto), “Blockchain Center Europe”
(Exhibit U hereto) and the Bitcoin Center he opened for himself in Florida under a company named
Blockchain Center LLC.

If anything warrants the sanction of striking a pleading and an award of attorney’s fees it is the
conduct of the Plaintiff and Spanos in this action.

Should this Court not sanction BTC and Spanos as requested herein then, in the alternative,
Defendants should be granted the following relief: (i) Leave to amend their counterclaims to (a) add
Blocktech, LLC, Dixon and Geros, and other entities into which corporate opportunities have been
stolen, as additional counterclaim defendants and (b) add a claims directing Spanos and his cohorts to
restore the stolen assets to BTC; (ii) that Plaintiff, zap and Spanos be ordered to immediately turn over
all Synapse and zap.org organizational, ownership, contractual and transactional documents including,
but not limited to, [CO transactional documents and documents showing the distribution of coins to
Spanos, Dixon and others affiliated with them, BTC, Synapse and Blocktech, LLC; (iii) that Plaintiff
and Spanos be ordered to produce the Disclosure Schedules that were annexed to the GAHI plan of
merger, all K-1’s from BTC, all tax returns from Blocktech LLC, all financial information of BTC and
Blocktech and the backups to the BTC 2017 and 2018 tax returns; and (iv) leave be granted to the
Defendants to move at this time for partial summary judgment on its promissory note claim (against
which no defense can be proven and, if granted, Defendants would be permitted to executed on the BTC
assets which would effectively put an end to this litigation).

One more thing. Now that the truth has been revealed, we will need depositions of the Spanos
cohorts including, but not limited to, Eric Dixon and Asterios Geros — the alleged co-owners of
Blocktech LLC — and, upon receipt of the zap documents, others who revealed to be affiliated with
BTC/The Bitcoin Center/zap.org/Blocktech. Accordingly, if the Complaint and Reply are not
dismissed, it is respectfully requested that the discovery deadline be extended for a reasonable period of
time so that we can receive and review additional produced documents and prepare for those
depositions.

 

$1,250,000 worth of coins). Given the track record of the Plaintiff and Mr. Spanos, documents clearly do exist but
Spanos does not want to turn them over to the Defendants because they will further expose Spanos’ theft of BT'C
assets. Once again, we should not be expected to come to Your Honor time and time again to get documents that should
have been produced a year and a half ago!
Case 1:18-cv-09352-SN Document 100 Filed 10/26/20 Page 6 of 6

Magistrate Judge Sarah Netburn
United States District Court
October 26, 2020

Page 6

There are numerous other deficiencies in the Plaintiffs production. Should this Court not
dismiss the Complaint and Reply at this time, we will address those issues in an additional letter to the
Plaintiff's counsel.

We are available any day next week for a call with Your Honor except for Wednesday and
Friday afternoon after 5:30 pm.

cc: Plaintiff's Counsel (via ECF)

 
